                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7       RACHELLE RIDOLA,                               Case No. 17-cv-02628-BLF
                                   8                    Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                                                          MOTION TO STRIKE DEFENDANT
                                   9             v.                                       RED SANDLEWOOD LLC’S ANSWER
                                                                                          TO PLAINTIFF’S COMPLAINT AND
                                  10       RED SANDLEWOOD, LLC, et al.,                   FIRST AMENDED COMPLAINT
                                  11                    Defendants.                       [ECF 72]

                                  12
Northern District of California
 United States District Court




                                  13           On June 20, 2019, the Court granted Andrea Justo and the Costanzo Law Firm, APC’s

                                  14   motion to withdraw as counsel for Defendant Hung Quang Nguyen, d/b/a Tip Top Liquors

                                  15   (“Nguyen”) because Defendants had agreed that Defendant Nguyen would be represented by Mr.

                                  16   Michael Welch, counsel for Defendant Red Sandlewood, LLC (“Sandlewood”). ECF 64.1

                                  17           On September 5, 2019, the Court granted Michael Welch’s unopposed Motion to

                                  18   Withdraw as Counsel for Defendants. ECF 71. In that Order, the Court stayed the case for 30

                                  19   days to allow Defendants to secure new counsel. Id. The Court noted that failure to obtain

                                  20   counsel “will result in the Court striking the answer as to Defendant Sandlewood and issuing a

                                  21   default judgment against Defendant Sandlewood, because Sandlewood is not permitted to

                                  22   represent itself in court.” Id. To date, new counsel has not appeared on behalf of Sandlewood.

                                  23           Before the Court is Plaintiff Rachelle Ridola’s unopposed Motion to Strike Defendant Red

                                  24   Sandlewood LLC’s Answer to Plaintiff’s Complaint and First Amended Complaint. ECF 72. “A

                                  25   corporation, unincorporated association, partnership or other such entity may appear only through

                                  26   a member of the bar of this Court.” See Local Rule 3-9 (b). The stay ordered in this case has long

                                  27

                                  28
                                       1
                                        On April 14, 2019, Mr. Welch filed an answer to Plaintiff’s First Amended Complaint on behalf
                                       of both Defendants. ECF 60.
                                   1   expired and Sandlewood remains unrepresented by counsel. Thus, the Court GRANTS Plaintiff’s

                                   2   motion. Sandlewood’s answer to Plaintiff’s original complaint at ECF 28 and its answer to

                                   3   Plaintiff’s First Amended Complaint at ECF 60 (as to Sandlewood) are hereby STRICKEN.

                                   4          The motion hearing set for February 13, 2020, is hereby VACATED.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 14, 2019

                                   9                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
